DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 July 2021, 13 April 2022, 10 November 2022 were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to independent claim 1, this claim sets forth in the twelfth and thirteenth lines that the aluminum alloy has “less than 5 Bi particles having an equivalent circle diameter of 5.0 µm or more.” It is unclear whether this limitation is limited to particles containing only Bi or if intermetallic and compounds having Bi and other additional elements are also included within this limitation. For example, it is not clear if Mg-Bi-based compounds would be included within this particular limitation. 
Claims 2-6 and 8-18 are dependent claims that depend from independent claim 1. These dependent claims incorporate the limitation from claim 1. Therefore, these dependent claims are rejected for the reasons set forth above in regards to independent claim 1. 

Claims 9, 10, 15, 16, 17, and 18 further set forth “Si particles” within the claims. Similar to the Bi particles discussed in claim 1, it is not clear if the particles are solely Si or if additional elements may be present. For example, it is not clear if Al-Si, Mg-Si, or Fe-Si particles would or would not be included within this particular limitation since the particles are not pure Si particles but Si containing elements. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Number 11,027,373; U.S. Patent Number 11,020,824; and U.S. Patent Number 11,045,911 discuss Al-Si-Mg-Bi-based brazing materials with compounds therein having particular diameters being present in certain amounts. However, these references do not claim each and every limitation of the instant application for double patenting and do not constitute prior art due to the filing dates, publication dates, inventorship, and/or assignee.
U.S. Patent Number 11,007,609 is directed to a brazing sheet with a filler composed of Si, Bi, and Mg. (Abstract) This reference does not set forth the processing parameters that would necessarily or inherently result in the claimed properties, in particular the compounds being present within the ranges set forth in the instant claims. 
U.S. Patent Application Publication Number 2018/0169798 is directed to a brazing method for an aluminum alloy brazing sheet including a core material and a brazing filler material provided on one surface of the core material. (Abstract) The brazing filler may include Si, Bi, and Mg. (See Claims 1 and 2) This reference does not set forth the circle diameters as set forth in the instant claims nor does it set forth the processing conditions that would necessarily or inherently result in the claimed compounds being present within the claimed ranges. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784